18-23538-rdd       Doc 9503        Filed 05/18/21 Entered 05/18/21 13:52:38                     Main Document
                                               Pg 1 of 5



    Vincent J. Marriott, III*
    BALLARD SPAHR LLP
    1735 Market Street, 51st Floor
    Philadelphia, PA 19103
    Tel: (215) 665-8500
    Fax: (215) 864-8999

    - and -

    Tobey M. Daluz*
    Laurel D. Roglen
    Chantelle D. McClamb
    BALLARD SPAHR LLP
    919 N. Market Street, 11th Floor
    Wilmington, DE 19801
    Tel: (302) 252-4465
    Fax: (302) 252-4466
    (*Admitted pro hac vice)

    Counsel to the Fee Examiner

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re                                                         ) Chapter 11
                                                              )
SEARS HOLDINGS CORPORATION, et al.,1                          ) Case No. 18-23538 (RDD)
                                                              )
                 Debtors.                                     ) (Jointly Administered)
                                                              )

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
(6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
(9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears
Brands Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
Hoffman Estates, Illinois 60179.
18-23538-rdd     Doc 9503     Filed 05/18/21 Entered 05/18/21 13:52:38            Main Document
                                          Pg 2 of 5




                FEE EXAMINER’S FIFTH STATUS REPORT REGARDING
               REVIEW OF INTERIM FEE AND EXPENSE APPLICATIONS

       Paul E. Harner, as fee examiner (the “Fee Examiner”), respectfully submits this fifth status

report regarding his ongoing review of professional fee and expense applications in the above-

captioned chapter 11 cases.

                                           Background

       1.      On October 15, 2018, Sears Holdings Corporation and certain of its affiliates (the

“Debtors”) commenced voluntary cases under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York

(the “Court”). The Debtors’ chapter 11 cases are being jointly administered for procedural

purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”). The Debtors are authorized to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

       2.      On April 22, 2019, the Court entered its Order Authorizing Appointment of

Independent Fee Examiner Pursuant to 11 U.S.C. § 105(a) and Modifying Interim Compensation

Procedures for Certain Professionals Employed Pursuant to 11 U.S.C. § 327 [Docket No. 3307]

(the “Fee Examiner Order”). At the direction of the Court, the Office of the United States Trustee

appointed the Fee Examiner to monitor the fees and expenses incurred by professionals retained

in these chapter 11 cases and to provide periodic reports regarding the fee applications submitted

for approval by such professionals, with or without a filed objection.

       3.      Prior to the appointment of the Fee Examiner, certain of the professionals retained

pursuant to Court order in these chapter 11 cases (the “Retained Professionals”) filed their first

interim applications for compensation and reimbursement of expenses from October 15, 2018

through February 28, 2019. Since the appointment of the Fee Examiner, the Debtors and the


DMEAST #44794259 v1                              2
18-23538-rdd     Doc 9503      Filed 05/18/21 Entered 05/18/21 13:52:38              Main Document
                                           Pg 3 of 5



Official Committee of Unsecured Creditors have retained additional professionals, who have also

filed interim fee applications that are subject to review by the Fee Examiner. To date, certain

Retained Professionals have filed their first through seventh interim fee applications. On June 28,

2019, October 24, 2019, January 30, 2020, June 17, 2020, October 15, 2020, and February 23,

2021, the Court entered orders approving the first, second, third, fourth, fifth, and sixth interim fee

applications of the Retained Professionals, respectively, subject to the review and reservation of

rights by the Fee Examiner with respect to the approval of any Retained Professional’s final fee

application. See Docket Nos. 4409, 5507, 6811, 8036, 9009 & 9312.

                                           Status Report

       4.      The Fee Examiner has completed his review of the initial interim fee and expense

applications of the Retained Professionals and has provided preliminary reports regarding those

fee and expense applications (the “First Preliminary Reports”) to all of the lead professionals for

their review and response. Additionally, the Fee Examiner has provided preliminary reports

regarding second through sixth interim applications to Retained Professionals (the “Subsequent

Preliminary Reports” and together with the First Preliminary Reports, the “Preliminary Reports”).

The review of the most recent interim fee applications is being conducted and preliminary reports

for those applications are forthcoming.

       5.      Because the Fee Examiner Order contemplates treatment of the Preliminary

Reports as settlement communications under Federal Rule of Evidence 408, the Fee Examiner

considers the Preliminary Reports confidential and has submitted them for the purpose of

identifying concerns; requesting additional information; and facilitating discussions with the

professionals regarding potentially appropriate fee and expense adjustments.




DMEAST #44794259 v1                               3
18-23538-rdd     Doc 9503      Filed 05/18/21 Entered 05/18/21 13:52:38              Main Document
                                           Pg 4 of 5



       6.      The Fee Examiner has received responses from and is continuing discussions with

certain Retained Professionals regarding some or all of their Preliminary Reports, and has also

reached agreements with certain professionals, including those that have already submitted final

fee and expense applications. However, the Fee Examiner continues to await initial responses

from certain other Retained Professionals regarding their First Preliminary Reports in addition to

their Subsequent Preliminary Reports. Nevertheless, the Fee Examiner will continue to work

towards a resolution of the issues raised in the Preliminary Reports with all Retained Professionals,

and the Fee Examiner will file necessary and appropriate final reports with respect to any agreed-

upon adjustments to pending fee and expense approval requests.

       7.      Out of an abundance of caution, the Fee Examiner again requests that the proposed

seventh omnibus order granting Retained Professionals’ interim fee applications, like the previous

orders, include, and the Fee Examiner expects that the Retained Professionals will continue to

agree that any similar order granting later interim fee applications likewise will include, a provision

specifically reserving the Fee Examiner’s right to object formally to the approval of any fees or

expenses, either as part of the final fee and expense application process or otherwise in advance of

the final approval of fee and expense applications.



Dated: May 18, 2021                    /s/ Paul E. Harner
                                       Paul E. Harner
                                       SHEPPARD, MULLIN, RICHTER, & HAMPTON LLP
                                       30 Rockefeller Plaza
                                       New York, New York 10112
                                       Tel: (212) 869-0694

                                       Fee Examiner

                                       /s/ Chantelle D. McClamb
                                       Vincent J. Marriott, III*
                                       BALLARD SPAHR LLP



DMEAST #44794259 v1                               4
18-23538-rdd     Doc 9503   Filed 05/18/21 Entered 05/18/21 13:52:38   Main Document
                                        Pg 5 of 5



                                  1735 Market Street, 51st Floor
                                  Philadelphia, Pennsylvania 19103
                                  Tel: (215) 665-8500

                                  -and-

                                  BALLARD SPAHR LLP
                                  Tobey M. Daluz*
                                  Laurel D. Roglen
                                  Chantelle D. McClamb
                                  919 N. Market Street, 11th Floor
                                  Wilmington, Delaware 19801
                                  Tel: (302) 252-4465
                                  *admitted pro hac vice

                                  Counsel for the Fee Examiner




DMEAST #44794259 v1                         5
